Exhibit 99 Pall Corporation Reports Strong Earnings Port Washington, NY (September 14, 2010) Pall Corporation (NYSE:PLL) today reported financial results for the fourth quarter and fiscal year ended July 31, 2010. Fourth Quarter Sales and Earnings Overview Fourth quarter sales were $678.6 million, a 4.1% gain over last year. Sales in local currency ("LC") increased 5.9%. Foreign currency translation reduced reported sales by $11.6 million, or 1.8%. Pro forma earnings per share ("EPS") were $0.72, compared to $0.57 last year, an increase of 26.3%. This excludes restructuring and other charges, items affecting interest expense and provision for taxes, as well as costs related to the prepayment of debt (collectively, "Discrete Items"). Diluted EPS were $0.46, compared to $0.58 last year, a decrease of 20.7%. Foreign currency translation did not impact EPS in the quarter. Commenting on the fourth quarter in LC, Eric Krasnoff, Chairman, CEO and President, said, “Momentum from the third quarter carried over into the fourth. Overall orders were up 19%. Our Industrial business continued to rebound with sales and orders up 4.2% and 26%, respectively, over last year’s fourth quarter. Sales and orders in Life Sciences increased 7.6% and 12.7%, respectively, with all markets contributing. Significant improvement in gross margin reflects the contribution of ongoing productivity and cost reduction programs and new products. During the quarter we refinanced all of our significant debt. This further secures Pall's liquidity and solidifies our long-term capital structure at historically low interest rates." Full Year Sales and Earnings Overview Sales were $2.4 billion, an increase of 3.1% compared to fiscal year 2009. Sales in LC were up slightly. Foreign currency translation increased reported sales by $58.3 million, or 2.5%. Pro forma EPS increased 19.8% to $2.12 compared to $1.77 last fiscal year, excluding Discrete Items. Diluted EPS increased 23.8% to $2.03, compared to $1.64 in fiscal 2009. Foreign currency translation increased both measures of EPS by approximately $0.10. Commenting on the year, Mr. Krasnoff said, “Pall delivered a solid year in a challenging economy. On the top line, Life Sciences performed well all year. Industrial returned to growth mid-year largely on the rapid rebooting of the Microelectronics market. Orders were up in all Industrial markets. Pall’s programs to increase productivity and reduce costs are part of our DNA. The results are evident in gross margin and EPS. SG&A is up reflecting strategic investments and confidence in the future. We continue to execute our strategic plan to increase shareholder value.” Segment and Market Reorganization Effective in the fourth quarter of fiscal year 2010, the Company reorganized its operating segments and markets in order to better align our technologies, market channel and management to customer needs. The changes are as follows: Food & Beverage is now integrated within Life Sciences. It was previously managed by the Industrial business and reported within the Energy, Water and Process Technologies market (“EWPT”). 1 The Aerospace & Transportation market has been renamed Aeropower. Aeropower now includes Industrial Manufacturing, previously reported as part of EWPT, which was combined with Transportation to form the Machinery & Equipment submarket. The Power Generation, Fuels & Chemicals and Municipal Water submarkets remaining within EWPT are now being reported as Energy & Water. Segment and market information for prior periods has been restated to reflect these changes. All discussions and amounts reported in this release are based on the reorganized segment and market structure. Tables outlining the restatement are appended to this earnings release. Life Sciences – Fourth Quarter Highlights (Dollar Amounts in Thousands and Discussion of Sales and Orders Changes are in Local Currency) % CHANGE Sales: JUL. 31, 2010 JUL. 31, 2009 % CHANGE IN LC BioPharmaceuticals $ $ Medical Food & Beverage Total Life Sciences segment $ $ Gross profit $ $ % of sales Operating profit $ $ % of sales BioPharmaceuticals: Consumable sales in the Pharmaceuticals submarket grew 8.7% with all geographies contributing. These results reflect healthy demand for vaccines and expanding adoption of single-use systems for biotechnology production. Systems sales to Pharmaceutical customers were up 10.1%. Medical: Sales in the Blood Filtration submarket grew 3.3% reflecting increased adoption of new products. Food & Beverage: Sales grew 8.4% with increases in both consumables and systems sales. The gross margin improvement in Life Sciences continues to be driven by productivity, cost reduction and pricing gains. Operating profit increased 11.9%. 2 Industrial – Fourth Quarter Highlights (Dollar Amounts in Thousands and Discussion of Sales and Orders Changes are in Local Currency) % CHANGE Sales: JUL. 31, 2010 JUL. 31, 2009 % CHANGE IN LC Energy & Water $ $ (7.6
